Rombauer, P. J.
A judgment against defendant was rendered in this cause by the trial court February 26, 1891. On the next day succeeding, the defendant took an appeal, and caused a transcript of the record *72to be prepared and sent to tbe clerk of tbis court, but he bas at no time since paid tbe filing fee of $10, so as to entitle tbe cause to be docketed. Tbe state now produces a certificate under tbe statute, and moves that tbe judgment be affirmed.
We think this motion must be sustained. Whatever the rule may be in civil cases, it is evident that in criminal cases a failure on part of the appellant to take all necessary steps to have the cause docketed is a failure to prosecute bis appeal; any other view would postpone the bearing of these causes on appeal indefinitely, since the state has no funds wherewith to pay a docket fee, which the appellant should have paid, and the prosecuting attorney cannot be expected to advance the amount on bis own risk. Judgment affirmed.
All the judges concur.